CONVERSION AGREEMENT




THIS AGREEMENT (“Agreement”) dated as of January 27, 2012 is by and among Iron
Eagle Group, Inc., a Delaware corporation (“Iron Eagle”), Jason M. Shapiro
(“J.M. Shapiro”), Jake A. Shapiro (“J.A. Shapiro”), Belle Haven Partners LLC
(“Belle Haven”), Joseph E. Antonini (“Antonini”), Gary J. Giulietti
(“Giulietti”), Edward M. English (“English”), and Jed M. Sabio (“Sabio”).  This
agreement replaces any previous conversion agreements entered into by and among
the Parties.




INTRODUCTION.




By their execution of this Agreement, each of J.M. Shapiro, J.A. Shapiro, Sabio,
Belle Haven, Antonini and Giulietti do hereby individually acknowledge that they
are owed obligations by Iron Eagle and hereby individually agree to convert the
following amounts owed to them by Iron Eagle into shares of the common stock,
$0.00001 par value per share, or Iron Eagle (the “Conversion Shares”), at a
conversion price of twenty-five cents ($0.25).  







NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto intending to be bound hereby, it is mutually
agreed as follows:.




1.

Conversion of Obligations.




A.

J.M. Shapiro acknowledges and agrees that he will convert $408,750 owed by Iron
Eagle into 1,635,000 shares of common stock of Iron Eagle.  




B.

Belle Haven acknowledges and agrees to convert $659,439 owed by Iron Eagle into
2,637,756 shares of common stock of Iron Eagle.  




C.

Antonini acknowledges and agrees that he will convert $59,555 owed by Iron Eagle
into 238,219 shares of common stock of Iron Eagle.  




D.

Giulietti acknowledges and agrees that he will convert $69,555 owed by Iron
Eagle into 278,219 shares of common stock of Iron Eagle.  




E.

Sabio acknowledges and agrees that he will convert $48,500 owed by Iron Eagle
into 194,000 shares of common stock of Iron Eagle.  




F.

The total amount of liabilities converted is $1,245,799 and the total number of
new shares issued related to the conversion is 4,983,195 shares of common stock
of Iron Eagle.




1.

Share issuance pursuant to English Employment Agreement.  Pursuant to the
English employment agreement dated December 13, 2011 and verbal agreements with
Iron Eagle, the Corporation has agreed to issue 884,015 shares to English. In
addition, as a performance bonus, Iron Eagle will issue English 1,037,409 shares
upon the next acquisition of a company by Iron Eagle.




2.

General.




a)

Governing Law and Jurisdiction. This Agreement, its construction and the
determination of any rights, duties or remedies of the parties hereunder, shall
be governed by and construed in accordance with the domestic laws of the State
of Delaware without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any jurisdiction other than
the State of Delaware. Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement or any of the
Transaction Documents may be brought against any of the parties in the courts of
the State of New York, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.




b)

Entire Agreement. This Agreement (including all attachments and any future
amendments thereto) constitutes the parties’ entire agreement and understandings
on the subject matter hereof and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, express or implied, relating to the subject matter hereof.




c)

Modification & Waiver. This Agreement may not be amended or modified in any
respect except by written agreement duly executed by authorized officers or
representatives of each party.  No waiver of any of the terms and conditions of
this Agreement shall be binding or effectual for any purpose unless in writing
and signed by the party against whom such waiver is sought to be enforced, and
any such waiver shall be effective only in the specific instance and for the
specific purpose given. No failure of delay on the part of either party hereto
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.




d)

Counterparts; Electronic or Facsimile Signatures. This Agreement has may be
executed in multiple counterparts, each of which when duly executed by the
parties shall be deemed an original but all of which shall constitute one and
the same Agreement.  Signatures of any one or more parties that are delivered by
electronic mail or facsimile transmission shall have the same effect as ribbon
original signatures.




e)

Binding Effect.  All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted assignees, heirs and personal representatives.  The rights
and obligations provided by this Agreement shall not be assignable by any Seller
without Buyers’ prior written consent. Nothing expressed or referred to in this
Agreement is intended or will be construed to confer upon any person, other than
the parties hereto and their successors, any rights or remedies under or by
reason of this Agreement.




f)

Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
received by the addressee by hand delivery, telecopy, or nationally recognized
overnight delivery service, with written confirmation of receipt, sent in each
case to the appropriate addresses and fax numbers set forth in the signature
lines below (or to such other addresses or fax number as either party may
designate from time to time by written notice to the other).



















IN WITNESS WHEREOF, THE PARTIES HAVE READ, DISCUSSED, UNDERSTOOD, AND AGREED TO
THE TERMS HEREOF, AND HAVE EXECUTED THIS AGREEMENT, EFFECTIVE AS OF THE DATE
FIRST ABOVE WRITTEN.










_____________________________

_______________________________

Gary J. Giulietti, As an Individual    

Joseph E. Antonini, As an Individual













_____________________________

_______________________________

Edward M. English, As an Individual    

Jason M. Shapiro, As an Individual




                                                                 










_____________________________

Jed M. Sabio, As an Individual  













BELLE HAVEN PARTNERS LLC

                                   

[conversionagreement12712002.gif]
[conversionagreement12712002.gif]                                        [conversionagreement12712004.gif]
[conversionagreement12712004.gif]

____________________________

______________________________

Name:

Jake A. Shapiro

Jake A. Shapiro, As an Individual

Title: President













IRON EAGLE GROUP, INC.










____________________________

Name: Jason M. Shapiro  

Title: Chief Financial Officer














1


